NEWMAN, Senior Judge,
concurring:
Having authored the Per Curiam for the division, I write separately to express some additional views.
“Nexus” as used in Covington denotes a “predictive relationship.” Webster’s Third New International Dictionary, Unabridged. Defendants seldom make their intentions, present or future, explicit. See Lee v. United States, 699 A.2d 373, 383 (D.C.1997). Thus as we opined in Coving-ton, stating what we have repeatedly said in like context: “If the defendant knows that the victim is a prospective witness, the judicial officer is free to consider all the evidence, direct and circumstantial in determining ... [the issue].” Covington, 698 A.2d at 1036 n. 5.
In my view, what the Supreme Court said in Giles v. California, 554 U.S. 353, 128 S.Ct. 2678, 171 L.Ed.2d 488 (2008), bears noting. Giles involves an issue of whether the defendant had forfeited his right to cross-examine a witness against him in a criminal prosecution. The Court held that the Confrontation Clause only permitted the forfeiture doctrine to be applicable when the defendant “engaged in conduct designed to prevent the witness from testifying” by killing the witness. Giles, 128 S.Ct. at 2683.
In addressing the issue of intent to prevent a witness from testifying, the Court said:
The domestic-violence context is, however, relevant for a separate reason. Acts of domestic violence often are intended to dissuade a victim from resorting to outside help, and include conduct designed to prevent testimony to police officers or cooperation in criminal prosecutions. Where such an abusive relationship culminates in murder, the evidence may support a finding that the crime expressed the intent to isolate the victim and to stop her from reporting abuse to the authorities or cooperating with a criminal prosecution — rendering her prior statements admissible under the forfeiture doctrine. Earlier abuse, or threats of abuse, intended to dissuade the victim from resorting to outside help would be highly relevant to this inquiry, as would evidence of ongoing criminal proceedings at which the victim would have been expected to testify.
Giles, 554 U.S. at 377, 128 S.Ct. 2678.
Consider this hypothetical. Defendant attempts to kill victim in January. He again attempts to kill victim in February. Victim sues defendant for money damages because of these two attempted killings. The defendant is served with the summons and complaint thus becoming aware that the victim is a prospective witness against him in a judicial proceeding. Thereafter, he attempts to kill the victim a third time. All this occurs in the jurisdiction of Ames where the only preventive detention statute is like our § 23 — 1322(b)(1)(C) i.e., intimidation etc., of prospective witnesses. Can anyone reasonably contend that a trial judge in Ames could not properly conclude that the evidence of the two attempts to kill, pre-litigation, coupled with the one after the defendant was aware that the victim was a prospective witness in the *401litigation against him, is sufficient to permit the trial court to make the predictive judgment necessary to order preventive detention?
Although the Per Curiam did not find it necessary to determine whether the evidence before Judge Pasichow was sufficient to permit her, applying the proper legal standard, to make the predictive judgment required for preventive detention under § 23—1322(b)( 1)(C), I do. If I were not of the view that there was such a sufficient basis, I would vote to reverse rather than remand.